                                         Case 3:19-cv-01909-WHO Document 60 Filed 09/29/20 Page 1 of 8




                                   1                                UNITED STATES DISTRICT COURT
                                   2                           NORTHERN DISTRICT OF CALIFORNIA
                                   3

                                   4     VERNON L. BELTON,                             Case No. 19-cv-01909-WHO (PR)

                                   5
                                                       Plaintiff,                      ORDER DENYING MOTION TO
                                                                                       COMPEL DISCOVERY IN PART
                                   6
                                                v.
                                                                                       ORDER STAYING DISCOVERY;
                                   7     J. GUTIERREZ, et al.,
                                                                                       ORDER DIRECTING
                                   8
                                                       Defendants.                     DEFENDANTS TO SUBMIT
                                                                                       CERTAIN DOCUMENTS FOR AN
                                   9                                                   IN CAMERA REVIEW
                                  10
                                                                                       Dkt. Nos. 44, 47, and 51
                                  11

                                  12
Northern District of California
 United States District Court




                                  13                                       INTRODUCTION

                                  14          Plaintiff Belton’s motion to compel discovery is DENIED in part because

                                  15   defendants have provided adequate responses to many of his discovery requests. However,

                                  16   I will conduct an in camera review of the documents allegedly covered by the official

                                  17   information privilege to determine whether its assertion is overbroad or appropriate in light

                                  18   of this case. Discovery is STAYED pending further order.

                                  19          On or before November 12, 2020, defendants shall submit copies of the allegedly

                                  20   privileged documents identified in this Order to me for an in camera inspection. They may

                                  21   file one or more supplemental declarations in the case docket if there are additional reasons

                                  22   to the ones stated in opposition to Belton’s motion regarding the privilege that may apply

                                  23   to any document.

                                  24                                        BACKGROUND

                                  25          Belton alleges that on June 2, 2018 he was attacked by another prisoner in the

                                  26   dayroom of his housing unit at Salinas Valley State Prison. (Compl., Dkt. No. 1 at 3.)

                                  27   Prison guards J. Gutierrez, A. Pola, P. Gonzalez, and psychiatric technicians A. Camacho

                                  28   and Mayder, were present but failed to intervene. (Id.) He ended up with a laceration to
                                           Case 3:19-cv-01909-WHO Document 60 Filed 09/29/20 Page 2 of 8




                                   1   his left hand, and his right hand “looked broken,” according to the nurse who treated him.
                                   2   (Id. at 7.) These wounds were treated, but plaintiff alleges that he received constitutionally
                                   3   inadequate medical care. (Id.) Belton later received a rules violation report and was found
                                   4   guilty of battery. (Id. at 8.) He appealed the guilty finding, which was reversed and the
                                   5   charges dropped. (Id.)
                                   6          Belton filed the present 42 U.S.C. § 1983 suit regarding the above incidents. His
                                   7   Eighth Amendment failure-to-protect claims against the guards and technicians in the
                                   8   dayroom were found cognizable. (Order of Service, Dkt. No. 12 at 2.) His claim against
                                   9   prison guard Roger Martinez for denying plaintiff his due process rights at his disciplinary
                                  10   hearing was also found cognizable. (Id.) His Eighth Amendment medical care claims
                                  11   against Drs. Lam and Zewert were also found cognizable. (Id.) His claims against the
                                  12   supervisory defendants were dismissed. (Id. at 3.) Defendants were served with the
Northern District of California
 United States District Court




                                  13   complaint, and the parties engaged in discovery.
                                  14          In August 2019, Belton mailed to the court discovery requests instead of serving
                                  15   such requests directly on defendants.1 (Dkt. Nos. 16 and 17.) In September, defendants
                                  16   responded. (Opp. to MTC, Dkt. No. 52 at 3.) In January 2020, the parties had a telephone
                                  17   call to discuss discovery. (Id. at 4.) Defense counsel told Belton that he had substituted
                                  18   into the case after defendants’ responses had been served and would review them. (Id.) In
                                  19   February, after having reviewed the responses, defense counsel sent Belton a letter in
                                  20   response to plaintiff’s meet-and-confer attempt. (Id.) Counsel also mailed to Belton a
                                  21   supplemental response, along with a declaration from G. Lopez, the litigation coordinator
                                  22   at Salinas Valley, in support of the official-information privilege. (Id.) Another
                                  23   supplemental response was sent to Belton in March. (Id.) Belton asserts that he has had
                                  24   two telephone conferences with defendants regarding discovery. (MTC, Dkt. No. 44 at 1.)
                                  25

                                  26
                                  27   1
                                        Belton is reminded that discovery requests should not be filed with the Court, but rather
                                  28   served on defendants.

                                                                                     2
                                          Case 3:19-cv-01909-WHO Document 60 Filed 09/29/20 Page 3 of 8




                                   1          In February 2020, Belton filed a letter that the Court construed as a motion to
                                   2   compel discovery. (Mot. to Compel (MTC), Dkt. No. 44.) After defendants were ordered
                                   3   to file a response to the motion to compel, Belton filed another motion to compel. (Dkt.
                                   4   No. 47.) These motions are the subject of this Order. Defendants oppose the motion to
                                   5   compel. (Opp. to MTC (Opp.), Dkt. No. 52.)
                                   6          In the midst of this discovery dispute, Belton filed an amended complaint, (Dkt. No.
                                   7   45), in response to which defendants filed an answer, (Dkt. No. 49). Belton asserts the
                                   8   only changes were to page 10 of the original complaint. (Dkt. No. 45 at 12.) Because
                                   9   defendants have not raised any objection to the filing of the amended complaint, it is
                                  10   deemed the operative complaint in this matter. In the future, Belton must seek and be
                                  11   granted leave of court before he may file an amended complaint. An amended complaint
                                  12   filed before leave has been granted may be summarily dismissed.
Northern District of California
 United States District Court




                                  13                                   STANDARD OF REVIEW
                                  14          In general, parties may obtain discovery regarding any matter, not privileged, that is
                                  15   “relevant to any party’s claim or defense and proportional to the needs of the case.” Fed.
                                  16   R. Civ. P. 26(b)(1). “A party may serve on any other party a request within the scope of
                                  17   Rule 26(b): (1) to produce and permit the requesting party or its representative to inspect,
                                  18   copy, test, or sample the following items in the responding party’s possession, custody, or
                                  19   control.” Fed. R. Civ. P. 34(a)(1).
                                  20          A motion to compel a discovery response is appropriate when a party refuses to
                                  21   produce relevant, non-privileged discovery. Fed. R. Civ. P. 37(a)(2). The movant must
                                  22   certify that it has in good faith conferred or attempted to confer with the party failing to
                                  23   make discovery in an effort to secure information or material without court action. Fed. R.
                                  24   Civ. P. 37(a)(1).
                                  25                                           DISCUSSION
                                  26          Belton seeks to compel discovery of nine sets of documents. (MTC, Dkt. No. 44-
                                  27   4.) Defendants oppose the motion, contending that they have “provided four of the nine
                                  28   requests and a partial response to a fifth request.” (Opp., Dkt. No. 52 at 2.) The remainder
                                                                                      3
                                          Case 3:19-cv-01909-WHO Document 60 Filed 09/29/20 Page 4 of 8




                                   1   of the discovery requests at issue are, defendants contend, “confidential and protected by
                                   2   the official-information privilege.” (Id.) These remaining requests are also “vague and
                                   3   ambiguous, overbroad, irrelevant, and not proportional to the needs of this case.” (Id.)
                                   4          i.      Request No. 1: Personnel Records and Complaints
                                   5          Belton seeks discovery of employee personnel records of any and all complaints of
                                   6   misconduct by prisoners and CDCR employee’s reprimands, suspensions, docketing of
                                   7   pay, dereliction of duty excessive use of force and failure to protect from 2013 to 2019.
                                   8   He asks for such information regarding Gutierrez, Gonzales, Pola, Martinez, Lam,
                                   9   Camacho, Mayder and Zewert. (MTC, Dkt. No. 44-4 at 1-2.) Although defendants
                                  10   objected “due to the privileged and confidential nature of the documents sought, . . .a
                                  11   substantive response was provided that no such documents were located.” (Opp., Dkt. No.
                                  12   52 at 5.)
Northern District of California
 United States District Court




                                  13          Because there are no such documents, Belton’s motion to compel discovery is
                                  14   DENIED.
                                  15          ii. & iii.    Request Nos. 2 & 3: O.C. Spray Policy
                                  16          Belton seeks discovery of (i) Salinas Valley’s policy for the use of O.C. spray on
                                  17   inmates who are under mental and medical health care supervision, and (ii) the use-of–
                                  18   force policy within Salinas Valley’s housing units. (MTC, Dkt. No. 44-4 at 2.)
                                  19          “While there is no allegation that Defendants improperly used O.C. spray, or any
                                  20   force, against Plaintiff in stopping the fight, Defendants provided a substantive response to
                                  21   these requests, with documents.” (Opp., Dkt. No. 52 at 5.) Because those materials are
                                  22   not relevant to the failure to protect and medical care claims raised in this suit and a
                                  23   substantive response has been produced in any event, Belton’s motion to compel is
                                  24   DENIED.
                                  25          iv.     Request No. 4: Policies Regarding Dangerous Inmates
                                  26          Belton asks for documents related to CDCR policies regarding the supervision of
                                  27   prisoners who are a threat to themselves or others. (MTC, Dkt. No. 44-4 at 2.) Defendants
                                  28   “provided a substantive response to this request, with documents, on March 19, 2020.”
                                                                                      4
                                          Case 3:19-cv-01909-WHO Document 60 Filed 09/29/20 Page 5 of 8




                                   1   (Opp., Dkt. No. 52 at 5.)
                                   2          After defendants filed their opposition (Dkt. No. 52), they discovered a
                                   3   supplemental policy to the CDCR’s manual regarding forced cell extractions of inmates,
                                   4   including those with mental health designations. (Supplemental Response to MTC, Dkt.
                                   5   No. 53 at 2.) They assert that this document is confidential and cannot be disclosed to
                                   6   Belton or any other inmate. (Id. at 3.) Defendants sent Belton further objections regarding
                                   7   this document with a declaration of G. Lopez, the litigation coordinator at Salinas Valley,
                                   8   in support of defendants’ assertion that this supplemental material is protected by the
                                   9   official-information privilege. (Id.)
                                  10          It is not obvious that this policy is relevant--the incident occurred in the dayroom
                                  11   and did not involve a cell extraction. And all or most of it may be privileged in any event.
                                  12   But before I can determine either of those questions, I need to see it. It should be produced
Northern District of California
 United States District Court




                                  13   in camera for inspection.
                                  14          v. — ix. Requests 5 through 9: Documents Related to Staff Investigation
                                  15          Belton’s remaining discovery requests relate to documents regarding the prison’s
                                  16   investigation into the June 2, 2018 incident. Specifically he requests: (v.) copies of
                                  17   statements given by Mayder, Comacho, Freeman, Gutierrez, Gonzales and Pola;
                                  18   (vi.) copies of reports and interviews conducted by Lieutenant Jones and Sergeant Wade of
                                  19   witnesses or any other staff; (vii.) any and all reports of interviews of staff and prisoners
                                  20   made during the investigation of the incident; (viii.) copies of the officers’ certification and
                                  21   training records; and (ix.) copies of all statements given by Freeman, Gutierrez, Gonzales,
                                  22   Pola, Martinez, Comacho and Mayder made during the course of the investigation; and a
                                  23   copy of investigating officer Sergeant Mislana’s notes and recommendation created during
                                  24   the course of her investigation. (MTC, Dkt. No. 44-4 at 2-3.)
                                  25          Defendants object to these requests because they are subject to the official-
                                  26   information privilege, which is one of federal common law. Sanchez v. City of Santa Ana,
                                  27   936 F.2d 1027, 1033 (9th Cir. 1990). “To determine whether the information sought is
                                  28   privileged, courts must weigh the potential benefits of disclosure against the potential
                                                                                      5
                                          Case 3:19-cv-01909-WHO Document 60 Filed 09/29/20 Page 6 of 8




                                   1   disadvantages.” Id. at 1033-34. The privilege “must be formally asserted and delineated
                                   2   in order to be raised properly,” and the party opposing disclosure must “state with
                                   3   specificity the rationale of the claimed privilege.” Kerr v. United States Dist. Ct. for the
                                   4   Northern Dist. of Cal., 511 F.2d 192, 198 (9th Cir. 1975).
                                   5          In order for a court to determine whether the official information privilege applies,
                                   6   defendants must provide with their objection a declaration or affidavit containing (1) an
                                   7   affirmation that the agency generated or collected the material in issue and has in fact
                                   8   maintained its confidentiality, (2) a statement that the official has personally reviewed the
                                   9   material in question, (3) a specific identification of the governmental or privacy interests
                                  10   that would be threatened by disclosure of the material to plaintiff and/or his lawyer, (4) a
                                  11   description of how disclosure subject to a carefully crafted protective order would create a
                                  12   substantial risk of harm to significant governmental or privacy interests, and (5) a
Northern District of California
 United States District Court




                                  13   projection of how much harm would be done to the threatened interests if the disclosure
                                  14   were made. Kelly v. City of San Jose, 114 F.R.D. 653, 670 (N.D. Cal. 1987).
                                  15          The defendants have made a showing based on the declarations of G. Lopez, the
                                  16   litigation coordinator at Salinas Valley, with respect to Requests (v.) through (vii.), and
                                  17   (ix.), (Opp. to MTC, Lopez Decl., Dkt. No. 52-1 at 36-38), and P. Roque, a correctional
                                  18   lieutenant at Salinas Valley, with respect to Request (viii.). (Id., Roque Decl., Dkt. No. 52-
                                  19   1 at 20-22.) Because Belton does not know what the allegedly protected documents
                                  20   contain, it is difficult for him to meet his burden-shifting obligation to: (1) state the
                                  21   requested information is relevant to the litigation or is reasonably calculated to lead to the
                                  22   discovery of admissible evidence; (2) identify his interests that would be harmed if the
                                  23   material were not disclosed; and (3) explain how that harm would occur and how extensive
                                  24   it would be. Kelly, 114 F.R.D. at 671. He contends in a conclusory fashion that
                                  25   “defendants[’] objections do not constitute an adequate bar to the court[’s] mandated
                                  26   discovery requirements,” and asks for an in camera review of the documents. (Reply to
                                  27   Opp. to MTC, Dkt. No. 54 at 3.)
                                  28
                                                                                      6
                                          Case 3:19-cv-01909-WHO Document 60 Filed 09/29/20 Page 7 of 8




                                   1          The documents withheld under Requests (v)-(vii) and (ix) shall be produced in
                                   2   camera to me. I understand the concerns for safety that are generally described in the
                                   3   defendants’ declarations. But it also appears that the defendants are not providing any of
                                   4   the core documents for Belton’s failure to protect claim—witness statements, opposing
                                   5   party statements, reports regarding the investigation. Perhaps Belton has been provided
                                   6   with that information in another form—if so, the defendants should explain that in a
                                   7   supplemental declaration. It may be, after review, that I agree with defendants that in this
                                   8   case it would be a safety concern to disregard the blanket assertion of the privilege they
                                   9   have made regarding those documents. I might decide that redacting the documents could
                                  10   satisfy those legitimate concerns and Belton’s rights to a fair proceeding. I cannot know
                                  11   what is appropriate until I review the documents.
                                  12          Request (viii.), the certification and training records, need not be submitted as they
Northern District of California
 United States District Court




                                  13   do not appear to be relevant and material to Belton’s case. The motion is DENIED as to
                                  14   that request. Also, Sergeant Mislana’s requested notes do not exist and need not be
                                  15   disclosed.
                                  16                                         CONCLUSION
                                  17          Belton’s motions to compel discovery are DENIED in part. (Dkt. Nos. 44 and 47.)
                                  18   Discovery is STAYED. No further discovery motions will be entertained unless and until
                                  19   I lift the discovery stay after I have reviewed the documents in camera and determine that
                                  20   further discovery is appropriate.
                                  21          On or before November 2, 2020, defendants shall submit to me for an in camera
                                  22   inspection the policy regarding forced cell extractions and the documents in response to
                                  23   Requests (v.) through (vii.) and (ix.). At that time, defendants may (but are not required
                                  24   to) file any further necessary declarations that respond to the Order. Defendants should
                                  25   also consider whether any portions of the documents could be produced in redacted form
                                  26   to Belton in light of the concerns expressed in this Order.
                                  27          Defendants filed a motion for summary judgment while discovery proceedings were
                                  28   pending. (Dkt. No. 48.) It was denied without prejudice because I wished to resolve all
                                                                                     7
                                         Case 3:19-cv-01909-WHO Document 60 Filed 09/29/20 Page 8 of 8




                                   1   discovery disputes before dispositive motions were filed. (Dkt. No. 50.) Accordingly,
                                   2   Belton’s motion to extend time to file a response to defendants’ motion for summary
                                   3   judgment is DENIED as moot. (Dkt. No. 51.)
                                   4         The Clerk shall terminate all pending motions.
                                   5         IT IS SO ORDERED.
                                   6   Dated: September 29, 2020
                                                                                       _________________________
                                   7
                                                                                       WILLIAM H. ORRICK
                                   8                                                   United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   8
